DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 discloses an outer mica sleeve and a ceramic sleeve.  Examiner interprets that language to mean there is one mica sleeve and one ceramic sleeve.  The claim goes on to disclose “…the outer ceramic sleeve is arranged outside of the ceramic sleeve in a sleeved manner…”.  Examiner interprets this to mean there is a second ceramic sleeve in addition to the first ceramic sleeve and one mica sleeve.  There is insufficient antecedent basis for the second ceramic sleeve in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-3, 5, 6, 8-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (4668855) in view of Looft (US7717104) and further in view of Reddy et al (US20100129157).
Wilson et al discloses a heating core for a hot air gun (abstract) comprising a mount support (Figures 1-4, 8-10, 12-14, 16-17; 1, 2, 3, 5), a heating wire (13) is mounted on support (1, 2, 3, 5) and is a close wound segment with an interval (D) therebetween wires (Figures 4, 11,14,15,17), segment has a spiral shape (Figures 1-4) arranged transversely or longitudinally along a central axis (Figures 1-4), a ceramic tube as an insulating heat concentrating element (1, 3,14), close would segment is proximal to air outlet (Figure 11), close would segment is a coil shape (Figure 1), longitudinal section (40) of support (17) allow for eight wound segments at eight inner angles (Figure 16), a housing (25) in which a hot air device with a heating core .
7.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al in view of Looft and Reddy et al as applied to claims 1-3, 5, 6, 8-11 above, and further in view of Wilson (US4629864).
Wilson et al in view of Looft and Reddy et al discloses all of the recited subject matter except an air out mesh. Wilson discloses an air out mesh (20). It would have been obvious to have included the air out mesh of Wilson in the hot air gun of Wilson et al in view of Looft and Reddy et al because, an air out mesh protects user from heating element.

Allowable Subject Matter
8.	Claims 4, 7, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






stf								/SHAWNTINA T FUQUA/February 25, 2021						Primary Examiner, Art Unit 3761